 

Exhibit 10.1

AMENDMENT NUMBER FIVE

TO THE

WEST CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN

WHEREAS, West Corporation, a Delaware corporation (the “Company”), maintains the
West Corporation Nonqualified Deferred Compensation Plan, as amended and
restated effective as of March 27, 2013 and amended by Amendment Number One
dated as of April 24, 2013, Amendment Number Two dated as of January 29, 2014,
Amendment Number Three dated as of July 30, 2014 and Amendment Number Four dated
as of January 26, 2017 (the “Plan”);

WHEREAS, pursuant to Article VIII of the Plan, the Company has the authority to
amend the Plan;

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”)
among Mount Olympus Holdings, Inc., Olympus Merger Sub, Inc. and the Company
dated as of May 9, 2017, the Company has agreed to change the notional
investment alternatives for Participants (as defined in the Plan) with respect
to Employer Matching Contributions (as defined in the Plan); and

WHEREAS, the Compensation Committee, as Plan Administrator, has authorized an
amendment of the Plan to memorialize the changes mandated by the Merger
Agreement and approved by the Board of Directors effective May 9, 2017.

NOW, THEREFORE, the Plan is hereby amended, effective as of May 9, 2017, as
follows:

1.The second sentence of Section 4.1 of the Plan shall be amended and restated
in its entirety as follows:

“All Employer Matching Contributions shall be designated to be invested in
Common Stock and shall remain hypothetically invested in Common Stock; provided,
however, that all Employer Matching Contributions made on or after May 9, 2017
shall be made in notional cash, unless and until such amounts are notionally
invested in percentages as may be elected by the Participant, in hypothetical
investment options, the value of which shall track one or more Measurement
Funds.”

***

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent effective as of June 22, 2017.

 

 

WEST CORPORATION

 

 

 

 

 

By:

 

/s/ Jan D. Madsen

 

Name:

 

Jan D. Madsen

 

Title:

 

Chief Financial Officer

 

2